Citation Nr: 1135132	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-36 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for kidney disease, to include as secondary to service-connected diabetes mellitus, for accrued benefits purposes.

2.	Entitlement to service connection for renal cell carcinoma (hereinafter kidney cancer) to include as secondary to herbicide exposure, for accrued benefits purposes.

3.	Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure, for accrued benefits purposes.

4.	Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a right nephrectomy, for accrued benefits purposes.

5.	Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, for accrued benefits purposes.

6.	Entitlement to death pension.

7.	Entitlement to service connection for the cause of the Veteran's death.

8.	Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  The Veteran died in March 2006 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of entitlement to service connection for kidney disease, kidney cancer, prostate cancer, and petition to reopen a claim for service connection for a right nephrectomy for accrued benefits purposes, as well as entitlement to death pension and burial benefits, and entitlement to service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to his death, the Veteran's diabetes mellitus was manifested by no more than the requirement for insulin and restricted diet; required regulation of activities due to diabetes mellitus was not demonstrated.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the appellant in April 2006.  This letter advised the appellant of the information necessary to substantiate her claims and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the appellant of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied with respect to the increased rating claim. In considering the appellant's claims for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (emphasis added).  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively in the claims file at the date of death although they may not physically be in there until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.

In this case, VA treatment records are on file, and these reflect the severity of his diabetes prior to his death.  Although his service treatment records are not of record, this is of no consequence as it is well-settled that diabetes is related to his period of service.  Historical information about the onset of his diabetes is not critical to the outcome of this case which hinges on the severity of the Veteran's diabetes contemporaneous with the filing of his increased rating claim until his death. Francisco v. Brown, 7 Vet. App. 55 (1994).

Thus, the Board finds that VA has satisfied the duty to assist the appellant.  In the circumstances of this case, additional efforts to assist or notify her in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the appellant at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.




Accrued Benefits

Accrued benefits are defined as 'periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . .'  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 3.1000 (a) (2010) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  Moreover, an '[a]pplication for accrued benefits must be filed within one year after the date of death.'  38 C.F.R. § 3.1000 (c).  In this case, the appellant's claim was timely filed.

In Jones v. West, the Federal Circuit concluded that, 'for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.'  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

The Board notes that the statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).

The Veteran died in March 2006, after the date of enactment.  Therefore, the appellant's claim is considered under the amended version of 38 U.S.C.A. § 5121(a) which repealed the two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of an award for accrued benefits.

In this case, prior to his death in March 2006, the Veteran filed a claim of entitlement to an initial increased evaluation for diabetes.  Thus, the Veteran had a claim pending and unadjudicated when he died.

An accrued benefits claim is, under the law, derivative of, and separate from, the Veteran's claims.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the Veteran would have been bound had he survived to have his claims finally decided.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was assigned a 20 percent evaluation for his diabetes mellitus pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this Diagnostic Code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  

A 40 percent evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  "Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  

A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran was not entitled to an increased evaluation for his diabetes mellitus at any point during the appeal period.  The record demonstrates that his diabetes mellitus required prescribed oral medications, insulin, and a restricted diet.  However, there is no competent evidence of record to show that his activities were restricted as a direct result of his diabetes mellitus.

A June 2004 VA treatment record indicated that the Veteran should comply with diet recommendations and weight reduction.  The Veteran was reported to be on multiple oral medications, but was not taking insulin at this time.  The treatment record also stated that exercise was "strongly reinforced."  While this statement involves the Veteran's exercise regimen, it does not suggest "avoidance of strenuous occupational and recreational activities."  To the contrary, it suggests that the Veteran's physician was encouraging him to exercise.

A February 2006 VA treatment record noted the Veteran was receiving insulin to help with his diabetes.  The Veteran's February 2006 claim also stated that his diabetes had worsened and he was taking high doses of insulin.  

Although the Board acknowledges that the Veteran required insulin and was on a restricted diet prior to his death, there is no evidence indicating that his activities had been regulated.  As such, a 40 percent evaluation is not proper under 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board has also considered whether the evidence demonstrates entitlement to a higher evaluation based on all applicable criteria.  However, the Board concludes that the evidence of record does not demonstrate a disability picture that more closely approximates a 60 or 100 percent evaluation.  In this regard, there is no indication that he has experienced episodes of ketoacidosis or hypoglycemic reactions necessitating hospitalization.  Additionally, there is no evidence of record that he required twice a month visits to his diabetic care provider.  Finally, there is no indication that his diabetes mellitus was manifested by any complications that would be compensable if separately evaluated, or that he has had progressive loss of weight and strength.

The Board acknowledges the appellant's statements that the Veteran's diabetes warranted an evaluation in excess of 20 percent.  See e.g., February 2007 Notice Of Disagreement.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the appellant alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.119, Diagnostic Code 7913 with respect to determining the severity of his service-connected diabetes.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

In sum, the Board finds that there is no probative evidence of record to support an initial evaluation in excess of 20 percent for the Veteran's diabetes at any time during the appeal period.  The preponderance of the evidence is against the appellant's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran was entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran did not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran required frequent hospitalizations for his diabetes prior to his death.  Additionally, there was not shown to be evidence of marked interference with employment due to his diabetes.  

The Veteran's diabetes was noted to require insulin and a restricted diet.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability caused impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial evaluation in excess of 20 percent for diabetes is denied.


REMAND

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1). It is not sufficient to show that service- connected disability casually shared in producing death; rather, a causal connection must be shown. Id.

The Veteran died in March 2006 and his immediate cause of death was listed as stage 4 renal cell cancer with metastases to spine.  Diabetes was listed as a significant condition which contributed to his death, but did not result in his renal cell cancer.  

The appellant filed a claim in April 2006 for entitlement to death pension and burial benefits and entitlement to service connection for the cause of the Veteran's death.  In May 2006 the appellant was awarded burial benefits.  In a February 2007 letter from the RO, the appellant was denied entitlement to service connection for the cause of the Veteran's death and death pension.

A January 2007 VA examiner reviewed the claims file and determined that the Veteran died as a result of progressive kidney cancer.  She went on to state that there was no evidence that diabetes contributed to or played any role in the management of his kidney cancer.  It was also opined that it was not likely that the veteran's service-connected diabetes mellitus caused or contributed to his death. 
The Board finds that this opinion is inadequate in that it does not reconcile the significant finding on the Veteran's death certificate which lists diabetes as a contributing cause of death.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2010).  Here, the appellant did indeed receive some burial benefits.  However, she may be entitled to additional benefits if it is determined that the Veteran's death was attributable to a service-connected disability.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).

The appellant's claims for additional burial benefits and death pension are clearly impacted by the outcome of the claim for entitlement to service connection for the cause of the Veteran's death.  Therefore, the claims are inextricably intertwined.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claims of entitlement to additional burial benefits and a death pension are "inextricably intertwined" with the claim of entitlement to service connection for the cause of the Veteran's death, the burial benefits and death pension claims must be remanded to the Agency of Original Jurisdiction (AOJ) in accordance with the holding in Harris.

Finally, the Board notes that the Veteran's service treatment records are not in the claims file.  The RO sent a May 2004 request to the National Personnel Records Center (NPRC) for the Veteran's service medical and dental records, but there was no response from the NPRC.  However, in the December 2004 rating decision the RO indicated it had indeed reviewed the Veteran's service treatment records when making its decision to grant service connection for diabetes and deny service connection for kidney failure.  On remand, the Veteran's service treatment records should be located and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should locate the Veteran's service treatment records and associate them with the claims file.  If they cannot be located, notice should be sent to the appellant with an explanation of what evidence she can provide to help support her claims.  

2.	Request that a VA physician review the claims file and offer an opinion regarding the Veteran's cause of death.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  In particular, the death certificate should be reviewed as such reflects the Veteran's immediate and underlying causes of death.  The examiner should offer an opinion as to the following:

a)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected diabetes could be deemed a contributory cause of the Veteran's death.  (A contributory cause of death is an ailment that contributed substantially or materially or otherwise combined to cause death or aided/lent assistance to the production of death.)  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.  

3.	After the above development is completed and any other development that may be warranted, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


